Citation Nr: 0631733	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post laminectomy, cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle fracture.  

3.  Entitlement to service connection for arthritis of the 
left ankle and left mid-fibula.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a low back 
disability.    

6.  Entitlement to service connection for migraine 
headaches.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his nephew


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO.  By that 
decision, the RO granted service connection for status post 
laminectomy of the cervical spine, residuals of a left ankle 
fracture, and residuals of a left fibula fracture, and 
assigned evaluations therefor of 30, 20, and 0 percent, 
respectively.  The RO also denied service connection for a 
left hip disability, a low back disability, migraine 
headaches, and arthritis of the left ankle and left mid-
fibula.

In August 2004, the veteran submitted a notice of 
disagreement (NOD) wherein he expressed dissatisfaction with 
all of the RO's determinations "except issue 2" as set forth 
in the rating decision (involving the evaluation assigned 
for residuals of the left fibula fracture).  The RO 
furnished him a statement of the case (SOC) in December 
2004, and he filed a substantive appeal in January 2005.  In 
his substantive appeal, he again indicated that he wished to 
appeal all issues "except for Issue 2."  He did not specify 
on his VA Form 9 whether he was referring to issue #2 as set 
out in the rating decision (involving the residuals of the 
left fibula fracture), or issue #2 as set out in the SOC 
(involving the evaluation assigned for disability of the 
cervical spine).  He did, however, append to the substantive 
appeal a copy of his NOD which, as noted above, referred to 
issue #2 in the rating decision-involving the left fibula 
fracture-as the issue he did not wish to appeal.

In June 2006, the veteran testified before the undersigned 
at a personal hearing held via video conference.  During the 
hearing, the Board obtained clarification from the veteran 
to the effect that his January 2005 substantive appeal was 
intended to include the issue of his entitlement to an 
initial rating in excess of 30 percent for status post 
laminectomy, cervical spine.  Accordingly, that issue has 
been listed as an issue on appeal, as set forth above, on 
the title page.

At the hearing in June 2006, the veteran raised issues 
pertaining to his entitlement to service connection for 
disabilities of the left knee and foot.  Those issues have 
not been developed for appellate review, and are referred to 
the RO for appropriate action.

As set forth below, the issues pertaining to the veteran's 
entitlement to service connection for migraine headaches, 
and his entitlement to an initial rating in excess of 
30 percent for status post laminectomy, cervical spine, are 
being REMANDED for additional development.


FINDINGS OF FACT

1.  During a hearing held in June 2006, the veteran notified 
the Board that he did not wish to pursue the issue of 
entitlement to service connection for arthritis of the left 
ankle and left mid-fibula.

2.  Lumbar degenerative disc disease and lumbar spondylosis 
can be attributed to the veteran's period of service.

3.  The veteran does not have a cognizable left hip 
disability.

4.  The veteran's left ankle disability is manifested by 
pain and limited motion; the joint is not ankylosed.


CONCLUSIONS OF LAW

1.  The appeal with respect to the veteran's entitlement to 
service connection for arthritis of the left ankle and left 
mid-fibula has been withdrawn.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2006).

2.  Resolving reasonable doubt in the veteran's favor, 
lumbar degenerative disc disease and lumbar spondylosis were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A left hip disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).

4.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

A.  Service Connection for Arthritis of the
Left Ankle and Left Mid-Fibula

An appellant may withdraw an appeal of an issue to the Board 
by doing so on the record at a hearing.  See 38 C.F.R. § 
20.204(b) (2006).  When an appellant does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, during a hearing held in 
June 2006, notified the Board that he did not wish to pursue 
the issue of entitlement to service connection for arthritis 
of the left ankle and left mid-fibula.  Accordingly, further 
action by the Board on that issue is not appropriate.  The 
appeal of that issue will be dismissed.

B.  Veterans Claims Assistance Act of 2000

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction.  Id.

In the present case, the Board finds that VA, by way of 
notice letters sent to the veteran in December 2002, March 
2003, and March 2006, has satisfied its duty to notify with 
respect to each of the claims that is currently being 
decided.  Collectively, those letters informed the veteran, 
not only of the evidence necessary to substantiate a claim 
for service connection, but also of the manner in which an 
evaluation and effective date would be assigned if service 
connection was granted.  The letters also notified him of 
his and VA's respective duties for obtaining information and 
evidence, and put him on notice that he should submit any 
pertinent evidence in his possession.

The Board acknowledges that some of the required notice was 
not provided to the veteran until after his claims were 
initially adjudicated.  However, as noted above, the veteran 
has now been provided with notice that is in compliance with 
the content requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  He has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of his appeal.  No further corrective action is 
necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being decided.  The veteran's service medical 
records have been obtained.  He has been examined, and 
reports of his VA and private treatment have been procured.  
The Board acknowledges that the evidence underlying the 
veteran's award of disability benefits by the Social 
Security Administration (SSA) has not been obtained, and 
that not all of the records of the veteran's most recent VA 
treatment have been procured for association with his claims 
file.  The Board notes, however, that the veteran has 
indicated that the SSA award, and the more recent records of 
his VA treatment, pertain to the disabilities of his 
cervical and/or lumbar spine.  As noted below, service 
connection is being granted for disability of the lumbar 
spine.  Moreover, the claim relating to the cervical spine 
is being REMANDED for additional development.  Because the 
veteran has not identified and/or provided releases for any 
other evidence that needs to be obtained in connection with 
the claims that are being adversely adjudicated (namely, his 
left ankle and left hip claims), it is the Board's 
conclusion that no further development action is required 
with respect to these particular claims.

II.  The Merits of the Veteran's Claims

A.  Claims for Service Connection 

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more during the one-year period following a veteran's 
separation from service, the condition may be presumed to 
have been incurred in service, notwithstanding that there is 
no in-service record of the disorder.  38 C.F.R. §§ 3.307, 
3.309 (2006).  In order for service connection to be 
granted, there must be competent evidence in the record 
which demonstrates that the claimant currently has the 
disability for which service connection is claimed.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

A veteran can attest to factual matters of which he or she 
has first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, a lay 
person is not competent to render medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

1.  The Low Back

The veteran maintains that he was struck by a car in 
service, that he landed on his head, and that he injured 
both his cervical and lumbar spine.  He says that he has had 
problems in these areas since that time.

The veteran's service medical records show that he 
complained of a back ache below the left scapula in April 
1964.  The clinical impression was that he had probable 
fibrositis.  In April 1965, he complained of low back pain.  
The impression was questionable muscle strain.

In November 1965, the veteran was hit by a car.  It was 
noted that he was apparently struck in the left leg, calf, 
and buttocks.  On examination, he had abrasions to the face 
on the right cheek and chin, as well as the right ear, and 
X-rays revealed a transverse fracture of the fibula at the 
mid-shaft with displacement.  It was noted that he had 
considerable soreness of the left calf and buttocks.  Skull 
x-rays were normal.

In March 1966, the veteran underwent a service separation 
examination.  Physical examination was negative for any 
abnormalities of spine.

In January 2003, the veteran was afforded a VA neurological 
examination.  At that time, the veteran reported a history 
of an inservice car accident.  Physical examination revealed 
cervical spine disability.  The examiner opined that it was 
likely that the cervical spine disability was precipitated 
by the inservice accident.  The examiner also evaluated the 
veteran's low back.  There were no abnormalities on 
examination.  Range of motion was full and pain-free.  X-
rays revealed osteophyte formation which was indicative of 
early degenerative changes.  The examiner opined that there 
was no evidence of lumbosacral spine disease.  The examiner 
did not address the positive x-ray findings.

In February 2003, the veteran was afforded a VA joints 
examination.  Examination of the low back revealed 
limitation of motion.  Lumbosacral spine films revealed 
degenerative changes around L1-L2 and L4-L5.  No medical 
opinion regarding the etiology of low back disability was 
rendered.  

In July 2004, a private examiner opined that he believed 
that the veteran's lumbar degenerative disc disease and 
lumbar spondylosis represented essentially the same process 
and mechanism, in terms of etiology, as his cervical spine 
disability.  The examiner stated, "I believe . . . his 
lumbar pathology . . . has the same direct []proximate cause 
as his cervical spine disease."

Magnetic resonance imaging (MRI) in December 2004 revealed 
mild degenerative disc space changes at L5-S1 with diffuse 
disc bulging; bilateral moderate facet joint hypertrophic 
degenerative changes at L4-L5 and L5-S1; and mild to 
moderate relative central spinal canal stenosis at L5-S1.  
August 2005 x-rays revealed Grade 1 spondylolisthesis of L5 
on S1 without spondylolysis as well as mild degenerative 
changes.

Based on a review of the foregoing, the Board finds that the 
evidence supports the veteran's claim for service connection 
for low back disability.  The service medical records 
document that the veteran was struck by a car in 1965.  At 
that time, there was no documentation of any particular 
injury to the low back or cervical spine.  There was, 
however, evidence of multiple traumatic injuries, to include 
injuries to the face, left leg, and buttocks.  Based on this 
history, a VA examiner opined in January 2003 that cervical 
disability was etiologically related to the inservice auto 
accident.  The same examiner opined that there was no 
current lumbosacral spine disease.  However, subsequent VA 
and private medical evidence demonstrates that the veteran 
does, in fact, have a current low back disability.  Further, 
a physician has now opined that the current low back 
disabilities-characterized as lumbar degenerative disc 
disease and lumbar spondylosis-are due to the same etiology 
as the service-connected disability of the cervical spine.  
Under the circumstances, the Board finds that the evidence 
gives rise to a reasonable doubt as to the relationship 
between the veteran's low back disabilities and the accident 
in service.  38 C.F.R. § 3.102 (2006).  Service connection 
is therefore established for lumbar degenerative disc 
disease and lumbar spondylosis.

2.  The Left Hip

The veteran contends that he has a left hip disability.  At 
his RO and Board hearings, he indicated that his left hip 
had been hurting since the car accident in service.

The veteran's service medical records, to include the 
separation examination, are negative for any complaints, 
findings, treatment, or diagnosis of left hip disease or 
injury.

In January 2003, the veteran was afforded a VA neurological 
examination.  The veteran's hips were also evaluated.  
Patrick's test (for hip arthritis) was negative, 
bilaterally.  X-rays of the left hip revealed no significant 
bone or joint abnormality.  No left hip disability was 
diagnosed.

In February 2003, the veteran was afforded a VA joints 
examination.  Examination of the left hip revealed that the 
veteran had full range of motion.  Left hip films were 
unremarkable.  No left hip disability was diagnosed.  

The competent medical evidence establishes that the veteran 
does not have a current left hip disability.  There is no 
diagnosis of left hip arthritis or any other left hip 
abnormality.  Physical examination and x-rays are negative.  
In the absence of a current diagnosis, the veteran's claim 
for service connection must fail.

The evidence as to this claim is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the claim, 
and it must be denied.

B.  Evaluation of Left Ankle

The veteran seeks a higher evaluation for his left ankle 
disability.  He relates that he has pain on motion of the 
left ankle, and that he has difficulty ambulating and using 
stairs.  He reports that he can walk approximately 1/2 block 
before he begins having trouble, and states that he cannot 
stand for prolonged periods.  He also says he has difficulty 
with swelling.

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).
 
VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2006).  To that end, section 4.40 provides that:

The functional loss may be due to 
absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion.  
Weakness is as important as limitation 
of motion, and a part which becomes 
painful on use must be regarded as 
seriously disabled.  A little used part 
of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity or 
the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2006).   To that end, 
the regulations provide that, when rating disabilities of 
the joints, inquiry will be directed to considerations such 
as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, 
etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle 
injury, disease, or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity 
or atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 
(2006) ("The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the record shows that the veteran 
fractured his left ankle in service in February 1964.  The 
RO has granted service connection for residuals of a left 
ankle fracture, rated 20 percent disabling under Diagnostic 
Code 5271.

The evidence of record shows that the veteran was afforded a 
VA neurological examination in January 2003.  X-rays of the 
left ankle revealed no significant bone or joint 
abnormality.

In February 2003, the veteran was afforded a VA joints 
examination.  The veteran complained of left ankle pain and 
instability.  Physical examination revealed left ankle 
reflex of 1/4.  Range of motion was 30 degrees of dorsiflexion 
and 25 degrees of plantar flexion, with pain.  There was 
positive laxity with inversion stress testing.  The veteran 
was neurovascularly intact.  Left ankle films were 
unremarkable.  

Diagnostic Code 5271 is used to evaluate ankle disability 
manifested by limitation of motion.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5271.  (Normal range of motion of the ankle 
is considered to be 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.)  
In order to warrant a higher rating, the ankle must be 
ankylosed.  See 38 C.F.R. 4.71a, Diagnostic Code 5270.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial rating in excess of 20 percent for his left 
ankle disability.  The veteran is receiving the maximum 
rating for limitation of motion of the left ankle.  The 
pertinent diagnostic codes governing other ankle 
disabilities also only permit a maximum 20 percent rating.  
In order for a higher rating to be assigned, the veteran's 
left ankle must be ankylosed.  It is not.  Consequently, the 
claim for a higher schedular rating must be denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's left ankle 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been recently hospitalized for problems with his left ankle, 
and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  The appeal of this claim is denied.




ORDER

The appeal pertaining to the issue of entitlement to service 
connection for arthritis of the left ankle and left mid-
fibula is dismissed.

Service connection is granted for lumbar degenerative disc 
disease and lumbar spondylosis.

Service connection for a left hip disability is denied.  

An initial rating in excess of 20 percent for residuals of a 
left ankle fracture is denied.


REMAND

The veteran has not been issued a VCAA notice letter with 
respect to the issue of his entitlement to service 
connection for migraine headaches.  This needs to be 
corrected.

The veteran was afforded a VA examination in January 2003 
for purposes of obtaining an opinion as to the etiology of 
his headaches.  Since that time, he has provided clarifying 
information as to the onset and progression of his 
condition.  Under the circumstances, the Board finds that it 
would be useful to obtain another opinion. 

The veteran has indicated that he is in receipt of SSA 
disability benefits due to difficulties with his cervical 
spine.  He has also indicated that he has received recent VA 
treatment for those difficulties.  Presently, the evidence 
underlying the SSA's award is not of record.  Further, the 
most recent VA treatment records in the file are dated in 
March 2006.  Under the circumstances, additional development 
of the evidence is necessary, to include a new examination 
of the veteran's cervical spine.  See 38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2005).
 
Accordingly, this matter is REMANDED for the following 
actions:

1.  Provide the veteran a VCAA notice letter 
relative to his claim for service connection 
for migraine headaches.  Afford him a 
reasonable opportunity to respond.

2.  Obtain copies of records of any VA 
treatment the veteran has received for 
headaches and/or disability of the cervical 
spine since the time that such records were 
last procured in March 2006.  The records 
obtained should be associated with the 
claims file.

3.  Ask the veteran if there are any other 
new or additional records of VA and/or 
private treatment that should be considered 
in connection with his appeal.  If he 
identifies additional sources of evidence, 
and provides appropriate releases (where 
necessary), assist him in obtaining the 
evidence identified, following the 
procedures set forth in 38 C.F.R. § 3.159.

4.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for orthopedic and neurological 
examinations of his cervical spine.  The 
examiner should review the claims file, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  All tests and studies deemed 
necessary should be conducted.

After examining the veteran, the 
neurological examiner should offer an 
opinion as to whether the veteran has any 
objectively identifiable neurologic 
manifestations associated with the service-
connected disorder of his cervical spine, 
and whether he has intervertebral disc 
syndrome.  If objective neurologic 
manifestations are present, the examiner(s) 
should identify the precise nerve or nerves 
affected or seemingly affected; indicate 
whether the impairment is best characterized 
as neuritis, neuralgia, or paralysis; 
describe the severity of the neurologic 
symptoms (i.e., whether any noted neuritis, 
neuralgia, or incomplete paralysis is mild, 
moderate, or severe); and indicate whether 
the identified neurologic impairment is 
manifested by symptoms such as muscle spasm, 
loss of reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The frequency 
and duration of exacerbations should also be 
described, including those requiring 
prescribed bed rest, and the examiner should 
offer an opinion as to whether the veteran's 
overall cervical spine disability picture, 
in terms of limited motion, and including 
any noted weakness, excess fatigability, 
incoordination, and/or pain due to repeated 
use or flare-ups, is best equated with (1) 
mild, (2) moderate, (3) severe, or (4) 
pronounced intervertebral disc syndrome.

The orthopedic examiner should fully 
describe any functional deficits associated 
with the service-connected disability of the 
veteran's cervical spine.  As part of that 
description, the examiner should record the 
range of motion in the veteran's cervical 
spine, in terms of degrees of forward 
flexion, backward extension, left and right 
lateral flexion, and left and right lateral 
rotation.  If there is clinical evidence of 
pain on any motion, the examiner should 
indicate the point at which pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should 
portray these factors in terms of additional 
loss in range of motion (beyond that which 
is demonstrated clinically).

A complete rationale for all opinions should 
be provided.

6.  Also arrange to have the veteran 
scheduled for an examination pertaining to 
his headaches.  The examiner should review 
the claims file, and should indicate in the 
report of the examination that the claims 
file has been reviewed.  After examining the 
veteran, and conducting any indicated 
testing, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the veteran 
has headaches (to include migraine) that can 
be attributed to service.  A complete 
rationale should be provided.

7.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for migraine headaches, and his claim for a 
higher initial rating for status post 
laminectomy, cervical spine.  With respect 
to the latter claim, consider whether the 
veteran may be entitled to a higher rating 
under either the "old" or "new" criteria 
applicable to the evaluation of disabilities 
of the cervical spine, to include those 
applicable to intervertebral disc syndrome.  
Also consider whether "staged" ratings are 
warranted pursuant to Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought remains denied, issue a 
supplemental SOC (SSOC) to the veteran and 
his representative.  The SSOC should 
contain, among other things, a summary of 
the evidence that has been added to the 
claims file since the time that the last 
relevant SOC or SSOC was issued, and any 
additional diagnostic codes deemed 
applicable, to include the "old" and "new" 
diagnostic codes applicable to the 
evaluation of disabilities of the cervical 
spine, including intervertebral disc 
syndrome.

After the veteran and his representative have been 
given an opportunity to respond to the SSOC, the claims 
file should be returned to this Board for further 
appellate review.  No action is required by the veteran 
until he receives further notice, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


